Citation Nr: 1039342	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an effective date prior to January 10, 2002, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD) with depression and anxiety attacks.

4.  Entitlement to an effective date prior to April 3, 2006, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).

5.  Whether new and material evidence has been received to reopen 
a claim for an effective date prior to June 27, 2001, for the 
grant of service connection for residuals of a laceration of the 
2nd and 3rd metacarpal heads of the left hand.



WITNESSES AT HEARING ON APPEAL

Appellant and B.R.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 2006 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

The Board notes that the Veteran has submitted multiple VA Form 
21-22a's purporting to appoint an unaccredited individual as his 
representative pursuant to 38 C.F.R. § 14.630.  However, the 
Board notes that the Veteran has already appointed the 
unaccredited individual as his representative in regard to 
separately adjudicated claims of entitlement to service 
connection for degenerative arthritis of the right knee, 
entitlement to service connection for cervical spine degenerative 
changes, and entitlement to service connection for left shoulder 
calcific tendinitis.  As such, the Board notes that the 
unaccredited individual is not authorized to represent the 
Veteran before the Board in regard to the current appeal pursuant 
to 38 C.F.R. § 14.630.  However, the Board notes that as the 
Veteran submitted an Authorization to Disclose a Record in the 
Presence of a Third Party regarding the unaccredited individual 
at the BVA hearing in February 2009, and the unaccredited 
individual was permitted to present testimony.

In written argument dated in February 2010, the Veteran raised 
the issue of whether there was clear and unmistakable error (CUE) 
in a July 1972 rating decision which denied service connection 
for a nervous condition.  As this matter is not currently 
developed or certified for appellate review, it is referred to 
the RO for appropriate action.

In addition, in the Veteran's BVA testimony he appears to have 
raised a number of matters not currently developed or certified 
for appellate review.  As such, the RO should review the 
Veteran's BVA hearing testimony for any additional claims, 
contact the Veteran and clarify whether he intended such 
testimony to constitute a claim for benefits and thereafter take 
any appropriate action on the matters raised. The Veteran is also 
advised that he is free to submit a claim for any additional 
matters raised at his BVA hearing that are not addressed by this 
decision.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below. 


FINDINGS OF FACT

1.  An unappealed rating decision in July 2005 denied the 
Veteran's application to reopen a claim of entitlement to service 
connection for a back disorder.

2.  The additional evidence presented since the rating decision 
of July 2005, denying the Veteran's application to reopen a claim 
of entitlement to service connection for a back disorder, is not 
cumulative or redundant of evidence previously considered and by 
itself or when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claim of service 
connection.

3.  An unappealed rating decision in January 2003 assigned an 
effective date of June 27, 2001, for the grant of service 
connection for residuals of a laceration of the 2nd and 3rd 
metacarpal heads of the left hand.

4.  The evidence associated with the claims file subsequent to 
the January 2003 rating decision, by itself, or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim and does 
not raise a reasonable possibility of substantiating the claim.  

5.  The Veteran did not submit a claim, either formal or 
informal, for PTSD until January 10, 2002.

6.  The Veteran did not submit a claim, either formal or 
informal, for TDIU until April 3, 2006.

7.  There is no medical evidence, during the year prior to April 
3, 2006, showing that the Veteran's service-connected disorders 
precluded him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision, which denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been presented to reopen the 
claim of service connection for a back disorder.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2009).

3.  The January 2003 RO rating decision that assigned an 
effective date of June 27, 2001, for the grant of service 
connection for residuals of a laceration of the 2nd and 3rd 
metacarpal heads of the left hand is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 
(2009).  

4.  The evidence received subsequent to the January 2003 RO 
rating decision is not new and material and the claim for 
entitlement to an effective date prior to June 27, 2001, for the 
grant service connection for residuals of a laceration of the 2nd 
and 3rd metacarpal heads of the left hand is not reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2009).

5.  An effective date prior to January 10, 2002, for the grant of 
service connection for PTSD with depression and anxiety attacks 
is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.400 (2009).

6.  An effective date earlier than April 3, 2006, for the award 
of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§5103, 
5103A (West 2002); 38 C.F.R. §3.159 (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, in regard to the Veteran's claims of entitlement to an 
effective date prior to January 10, 2002, for the grant of 
service connection for PTSD with depression and anxiety attacks 
and entitlement to an effective date prior to April 3, 2006, for 
the grant of a TDIU, the Veteran is challenging the effective 
dates assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

In regard to the issue of whether new and material evidence has 
been received to reopen a claim for an effective date prior to 
June 27, 2001, for the grant of service connection for residuals 
of a laceration of the 2nd and 3rd metacarpal heads of the left 
hand, the Court has specified that a more detailed notice is 
required in such situations.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  That more detailed notice was not provided to the 
Veteran in this case.  Nevertheless, the Board finds that further 
notice is unnecessary in this case because it is the law, and not 
the underlying facts or the development of the facts that are 
dispositive in the matter before the Board, and because the 
Veteran's claim for VA benefits must be denied due to the absence 
of legal merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

In such situations, an opinion from the VA General Counsel has 
held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because the undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOGCPREC 
5-2004 (June 23, 2004).  The Court has also held that where the 
law, and not the underlying facts or development of the facts, is 
dispositive in a matter, the notice provisions of the Veterans 
Claims Assistance Act can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534 (2002).  The Board further notes 
that the Court has held that when there is an error in the 
notice, or in this case, the absence of appropriate notice, there 
is no prejudice to a claimant as a result of the error if the 
benefit sought could not possibly have been awarded as a matter 
of law.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board believes that a decision in this case can be 
promulgated without prejudice to the Veteran since the law is 
dispositive in this case.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In regard to the 
Veteran's claims of entitlement to an effective date prior to 
January 10, 2002, for the grant of service connection for PTSD 
with depression and anxiety attacks and entitlement to an 
effective date prior to April 3, 2006, for the grant of a TDIU, 
because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).  

In regard to the Veteran's application to reopen a claim for an 
effective date prior to June 27, 2001, for the grant of service 
connection for residuals of a laceration of the 2nd and 3rd 
metacarpal heads of the left hand, the Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that the duty to notify and duty to assist have been 
satisfied and will proceed to a decision on the Veteran's appeal.


II. Applications to Reopen

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If 
the evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

Also, VA laws and regulations provide that the effective date of 
an award or an evaluation based a claim reopened after final 
disallowance will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).

A.  Back Disorder

In a rating decision dated in July 2005, the RO denied the 
Veteran's application to reopen a claim of entitlement to service 
connection for a back condition on the basis that although 
evidence was received indicating that the Veteran had 
degenerative disc disease, there was no evidence indicating that 
the Veteran's back condition may be related to the Veteran's 
active service.  At the time of the July 2005 RO rating decision 
the pertinent evidence of record included the Veteran's service 
medical records, records of VA treatment dated through June 2005, 
private treatment records from Valley Hospital Medical Center and 
Desert Radiologists, private treatment records from Drs. G.D. and 
S.G., records from an application for Social Security 
Administration Disability Benefits, and a VA examination report, 
dated in June 1972.  The July 2005 RO rating decision became 
final based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a back condition in August 
2006.  The pertinent evidence received subsequent to the July 
2005 RO rating decision includes VA treatment records dated 
through September 2009, treatment records from Drs. J.O., G.D., 
and S.G.  The pertinent evidence received includes a note dated 
in September 2006 that indicates that the Veteran "has a long 
standing history of difficulty with lower back pain since he was 
thrown down a set of stairs while in the military."  

The Board finds that the evidence submitted since the July 2005 
RO rating decision is new, in that it was not associated with the 
claims file prior to July 2005, and material, in that the 
statement in the Veteran's treatment records dated in September 
2006 indicates that the Veteran's back disorder may be related to 
the Veteran's active service.  Therefore, for the foregoing 
reasons, the Board finds that new and material has been received 
and the claim of entitlement to service connection for a back 
disorder is reopened.  However, as will be explained below, the 
Board finds that additional development is necessary before the 
merits of this claim can be addressed.  

B.  Residuals of a Laceration of the
2nd and 3rd Metacarpal Heads of the Left Hand

The Veteran seeks to reopen a claim of entitlement to an 
effective date prior to June 27, 2001, for the grant of service 
connection for residuals of a laceration of the 2nd and 3rd 
metacarpal heads of the left hand.

By way of background, a rating decision dated in January 2003 
granted entitlement to service connection for residuals of a 
laceration of the 2nd and 3rd metacarpal heads of the left hand 
and assigned an effective date of June 27, 2001 for a 40 percent 
evaluation.  Subsequently, in a rating decision dated in February 
2007 the RO found clear and unmistakable error in the evaluation 
assigned and assigned an evaluation of 50 percent disabling 
effective June 27, 2001.  The Veteran appealed the February 2007 
decision regarding the assigned evaluation to the Board.  At no 
time did the Veteran express disagreement with the effective date 
assigned by the January 2003 rating decision, nor did the RO 
address the effective date in the February 2007 rating decision.  
As such, the January 2003 rating decision, which assigned an 
effective date of June 27, 2001, is final.  

The Board is of the opinion that it need not address whether the 
additional evidence submitted by the Veteran is new and material 
and sufficient to reopen the claim.  This is because even were 
the Board to find that new and material evidence had been 
submitted to reopen the previously denied claim, the effective 
date for the award would be the date the request to reopen the 
previously denied claim was received by the RO, or in this case, 
March 2007, the date on which VA received the Veteran's notice of 
disagreement with the February 2007 rating decision assigning the 
Veteran a higher initial evaluation based upon clear and 
unmistakable evidence.  As indicated above, the effective date 
relating to the Veteran's residuals of a laceration of the 2nd 
and 3rd metacarpal heads of the left hand was assigned by the RO 
in a decision dated in January 2003.  That decision was not 
appealed.  As such, the decision assigning June 27, 2001, as the 
effective date for the grant of service connection for residuals 
of a laceration of the 2nd and 3rd metacarpal heads of the left 
hand is final.  

That being the case, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), has made it clear that a 
claimant could attempt to overcome the finality of a decision in 
an attempt to gain an earlier effective date in one of two ways:  
by a request for revision of the administrative adjudicative 
decision based on clear and unmistakable error, or by a claim to 
reopen based on new and material evidence.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 299 (2006), citing Cook v. Principi, 
318 F. 3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 
38 U.S.C.A. § 5109A(a) ("a decision by the Secretary...is subject 
to revision on the grounds of clear and unmistakable error.  If 
the evidence establishes the error, the prior decision shall be 
reversed or revised."); 38 U.S.C.A. § 5108 ("if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the disposition of the claim.)  Andrews v. Nicholson, 
421, F.3d 1278, 1271 (Fed. Cir. 2005).  

As the Court explained in Rudd v. Nicholson, 20 Vet. App. 296, 
299, of the two, because the proper effective date for an award 
based on a claim to reopen can be no earlier than the date on 
which the claim was received, 38 U.S.C.A. § 5110(a), only a 
request for revision premised on clear and unmistakable error 
could result in the assignment of an earlier effective date for 
the assignment of a 100 percent evaluation for the Veteran's 
PTSD.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 
2005) ("Absent a showing of [clear and unmistakable error, the 
appellant] cannot receive disability payments for a time frame 
earlier than the application date of his claim to reopen, even 
with new evidence supporting an earlier disability date."); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim to 
reopen.").  

Therefore, even were the Board to find new and material evidence 
had been submitted to reopen the previously denied claim, the 
effective date of any award would be the date of the Veteran's 
reopened claim, or March 2007, a point in time in which the 
Veteran was already in receipt of service connection for 
residuals of a laceration of the 2nd and 3rd metacarpal heads of 
the left hand.  

Nevertheless, the Board would observe that the additional 
evidence associated with the claims file consists of additional 
VA medical records and private treatment notes indicating that 
the Veteran injured his hand while on active duty in 1969.  The 
Board notes that this evidence is essentially cumulative and 
duplicative of the evidence of record prior to the January 2003 
rating decision and, therefore, not new.  Accordingly, the claim 
for entitlement to an effective date prior to June 27, 2001, for 
the grant of service connection for residuals of a laceration of 
the 2nd and 3rd metacarpal heads of the left hand is not reopened 
and the benefit remains denied.

III.  Earlier Effective Date of PTSD

The Veteran argues that an effective date prior to January 10, 
2002, for the grant of service connection for PTSD with 
depression and anxiety attacks is warranted.  As such, he 
maintains that he first developed PTSD in April 1980 and that the 
disability continued up to the date of that the claim for 
compensation was filed.  In addition, the Veteran contends that a 
psychiatric examination afforded to the Veteran in June 1972 was 
flawed because the examiner did not have access to the Veteran's 
service treatment records and that the rating board ignored the 
Veteran's January 1970 report of medical history and the February 
1970 diagnosis of immaturity disorder.  

The Board notes that the Veteran was denied entitlement to 
service connection for a nervous condition in a rating decision 
dated in July 1972.  The Veteran did not timely appeal this 
denial.  Subsequently, on January 10, 2002, VA received the 
Veteran's claim of entitlement to service connection for PTSD.  
In a Board decision, dated in February 2006, the Veteran was 
granted entitlement to service connection for PTSD and in a 
rating decision, dated in March 2006, the RO effectuated the 
Board's grant of entitlement to service connection and assigned 
an effective date of January 10, 2002, the date of the claim.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
Veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

In addition, as noted above, VA laws and regulations provide that 
the effective date of an award or an evaluation based a claim 
reopened after final disallowance will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).

Here, although the Veteran initially filed for entitlement to 
service connection for a nervous condition in April 1972, the 
Veteran's claim was denied in a rating decision dated in July 
1972, was not timely appealed, and became final a year later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  Subsequently the Veteran filed a claim of entitlement 
to service connection for PTSD on January 10, 2002, and, after 
entitlement to service connection for PTSD was determined by the 
Board in a decision dated in February 2006, the RO granted 
service connection effective the date the Veteran's claim of 
entitlement to service connection for PTSD was filed with VA.  

An effective date of an award of service connection is not based 
on the earliest medical evidence showing a causal connection, but 
on the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  Because the Veteran's initial claim 
of entitlement to service connection for a nervous condition was 
denied in a rating decision dated in July 1972, was not timely 
appealed, and the Veteran did not file a formal or informal 
application for service connection for PTSD prior to January 10, 
2002, VA is precluded, as a matter of law, from granting an 
effective date prior to January 10, 2002, for service connection 
for PTSD.

IV. Earlier Effective Date of TDIU

The provisions governing the assignment of the effective date of 
an increased rating are set forth in 38 U.S.C.A. § 5110(a) and 
(b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim 
for an increased rating.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 
451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of 
increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation that provides that the 
effective date for an award of increased compensation will be the 
date of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates that 
a factually ascertainable increase in disability occurred within 
the one-year period preceding the date of receipt of a claim for 
increased compensation.  If an increase in disability occurred 
within one-year prior to the claim, the increase is effective as 
of the date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the date 
of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected disability 
was not compensable in degree, receipt of outpatient, hospital 
examination, or admission to a VA or uniformed services hospital 
will be accepted as receipt of an informal claim for an increased 
evaluation based on the date of the outpatient treatment, 
hospital examination, or admission to a VA or uniformed services 
hospital.

The Board notes that once a formal or informal claim has been 
filed it remains pending until there is an explicit adjudication 
of the claim or the claim is withdrawn.  See Ingram v. Nicholson, 
21 Vet. App. 232, 243 (2007) (a reasonably raised claim remains 
pending until there is an explicit adjudication of a subsequent 
'claim' for the same disability).

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disabilities: Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  In addition, TDIU may be awarded in cases of Veterans 
who are unemployable, by reason of service-connected 
disabilities, but who fail to meet the percentage standards on an 
extraschedular basis upon consideration of the Director, 
Compensation and Pension Service.  38 C.F.R. § 4.16(b).  
Substantially gainful employment is defined as work which is more 
than marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340, 4.15.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Here, the RO granted TDIU, effective April 3, 2006, the date the 
Veteran filed his claim of entitlement to TDIU based on the 
Veteran's resignation from work in February 2006 and the 
determination that the Veterans' service-connected left hand 
impairment and severe PTSD prevented the Veteran from obtaining 
or sustaining substantially gainful employment.

The Veteran's medical records during the year prior to April 2006 
do not reveal any evidence that the Veteran was unable to obtain 
and/or sustain substantially gainful employment.  As noted above, 
the Veteran was employed up to February 28, 2006, for 
approximately 40 hours a week.  In a treatment note, dated in 
January 2006 the Veteran was noted to have a global assessment of 
functioning (GAF) score of 60; however, there was no indication 
that the Veteran was unable to obtain and/or sustain 
substantially gainful employment at that time.  In September 
2006, the Veteran was afforded a VA examination.  After the 
examination the Veteran was diagnosed with PTSD and was assigned 
a GAF score of 30 to 35 due to major impairment in family 
relations, occupation and general functioning.

Given the above, the Board finds that entitlement to an effective 
date earlier than April 3, 2006, for entitlement to TDIU is not 
warranted.  As indicated above, a TDIU claim is a claim for an 
increased evaluation.  Dalton.  The Veteran filed his claim of 
entitlement to TDIU on April 3, 2006, and the evidence of record 
reveals that the Veteran was substantially gainfully employed up 
to February 28, 2006.  In addition, VA evaluations in the year 
prior to April 3, 2006, do not reveal any indication that the 
Veteran was unable to obtain and sustain gainful employment.  
Subsequently, in September 2006, a VA examiner rendered the 
opinion that the Veteran had major occupational impairment.  As 
such, entitlement to an effective date earlier than April 3, 
2006, for entitlement to TDIU is denied.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a back disorder is reopened, and to this 
extent only the appeal is granted.

New and material evidence not having been received, the claim for 
an effective date prior to June 27, 2001, for the grant of 
service connection for residuals of a laceration of the 2nd and 
3rd metacarpal heads of the left hand, remains denied.

An effective date prior to January 10, 2002, for the grant of 
service connection for posttraumatic stress disorder (PTSD) with 
depression and anxiety attacks is denied.

An effective date prior to April 3, 2006, for the grant of a 
total disability rating based on individual unemployability 
(TDIU), is denied.


REMAND

The Veteran seeks entitlement to service connection for a back 
disorder.  The Veteran contends that his back disorder is related 
to falling down the stairs and/or falling through a window in 
service.

In a March 1970 service treatment record, the Veteran reported 
that he injured his right shoulder when he reached for a rail on 
the stairs when falling.

In a treatment note, dated in September 2009, the Veteran was 
reported to have a "long standing history of difficulty with 
lower back pain since he was thrown down a set of stairs while in 
the military."  The Veteran's post service treatment records 
reveal that the Veteran has been diagnosed with back disorder.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran is currently diagnosed with a back disorder, 
contends that he injured his back in a fall down stairs in 
service, evidence reveals that the Veteran fell on stairs in 
service, and there is indication that the Veteran's back disorder 
may be related to the Veteran's fall in service, the Board finds 
it necessary to afford the Veteran a VA medical examination to 
determine the etiology of the Veteran's back disorder.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

The Veteran should be afforded an 
examination of his back to determine the 
nature and etiology of any back disorder 
found to be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
treatment records, and offer an opinion as 
to whether any currently diagnosed back 
disorder is causally or etiologically 
related to service, particularly to any 
service fall.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  However, if the 
requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
any representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


